 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KARL J. RUSSELL, Jr.,                               No. 2:18-cv-2683 CKD P
12                         Plaintiff,
13               v.                                       ORDER
14    JOE A. LIZARRAGA, et al.,
15                         Defendants.
16

17             Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 16) is granted;

20             2. Plaintiff is granted sixty days from the date of this order in which to file an amended

21   complaint; and

22             3. Clerk of Court shall send plaintiff copy of the prisoner civil rights complaint form used

23   in this district.

24   Dated: June 26, 2019

25

26

27

28   12/russ2683.36(2)
